Exhibit 10.16
PLEDGE AND SECURITY AGREEMENT
     THIS PLEDGE AND SECURITY AGREEMENT (as the same may be amended, restated,
supplemented or otherwise modified from time to time, this “Security Agreement”)
is entered into as of March 15, 2010 by and among KENDLE INTERNATIONAL INC., an
Ohio corporation (the “Borrower”), the Subsidiaries of the Borrower listed on
the signature pages hereto (together with the Borrower, the “Initial Grantors,”
and together with any additional Subsidiaries, whether now existing or hereafter
formed or acquired which become parties to this Security Agreement from time to
time, in accordance with the terms of the Credit Agreement (as defined below),
by executing a Supplement hereto in substantially the form of Annex I, the
“Grantors”), and JPMORGAN CHASE BANK, N.A., a national banking association, in
its capacity as administrative agent (the “Administrative Agent”) for itself and
for the Secured Parties (as defined in the Credit Agreement identified below).
PRELIMINARY STATEMENT
     The Borrower, the Administrative Agent and the Lenders are entering into a
Credit Agreement dated as of the date hereof (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”). The Grantors are entering into this Security Agreement in order to
induce the Lenders to enter into and extend credit to the Borrower under the
Credit Agreement.
     ACCORDINGLY, the Grantors and the Administrative Agent, on behalf of the
Secured Parties, hereby agree as follows:
ARTICLE I
DEFINITIONS
     1.1. Terms Defined in the Credit Agreement. All capitalized terms used
herein and not otherwise defined shall have the meanings assigned to such terms
in the Credit Agreement.
     1.2. Terms Defined in UCC. Terms defined in the UCC which are not otherwise
defined in this Security Agreement are used herein as defined in the UCC.
     1.3. Definitions of Certain Terms Used Herein. As used in this Security
Agreement, in addition to the terms defined in the Preliminary Statement, the
following terms shall have the following meanings:
     “Accounts” shall have the meaning set forth in Article 9 of the UCC.
     “Article” means a numbered article of this Security Agreement, unless
another document is specifically referenced.
     “Chattel Paper” shall have the meaning set forth in Article 9 of the UCC.

 



--------------------------------------------------------------------------------



 



     “Collateral” means all Accounts, Chattel Paper, Commercial Tort Claims,
Copyrights, Deposit Accounts, Documents, Equipment, Farm Products, Fixtures,
General Intangibles, Goods, Instruments, Inventory, Investment Property, letters
of credit, Letter-of-Credit Rights, Licenses, Patents, Pledged Deposits,
Supporting Obligations, Trademarks and Other Collateral, wherever located, in
which any Grantor now has or hereafter acquires any right or interest, and the
proceeds (including Stock Rights), insurance proceeds and products thereof,
together with all books and records, customer lists, credit files, computer
files, programs, printouts and other computer materials and records related
thereto; provided, however, that in no event shall Collateral include any
Excluded Property.
     “Commercial Tort Claims” means those certain currently existing commercial
tort claims, as defined in the UCC of any Grantor, including each commercial
tort claim specifically described in Exhibit “F”.
     “Control” shall have the meaning set forth in Article 8 or, if applicable,
in Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.
     “Copyrights” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all extensions of any of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world.
     “Default” has the meaning ascribed thereto in the Credit Agreement.
     “Deposit Account Control Agreement” means an agreement, in form and
substance reasonably satisfactory to the Administrative Agent, among any Loan
Party, a banking institution holding such Loan Party’s funds, and the
Administrative Agent with respect to collection and Control of all deposits and
balances held in a deposit account maintained by any Loan Party with such
banking institution.
     “Deposit Accounts” shall have the meaning set forth in Article 9 of the
UCC; provided, however, that Deposit Accounts shall not include (a) any trust,
fiduciary or similar accounts maintained by any Grantor or (b) any Restricted
Cash Account or (c) any amounts or other property credited to any such account
or Restricted Cash Account.
     “Documents” shall have the meaning set forth in Article 9 of the UCC.
     “Excluded Property” shall mean:
     (a) any permit or license issued by a Governmental Authority to any Grantor
or any agreement to which any Grantor is a party, in each case, only to the
extent and for so long as the terms of such permit, license or agreement or any
Requirement of Law applicable thereto, prohibit the creation by such Grantor of
a security interest in such permit, license or agreement in favor of the
Collateral Agent (after giving effect to Sections 9-406(d), 9-407(a), 9-408(a)
or 9-409 of the UCC (or any successor provision or provisions) or any other
applicable law (including the Bankruptcy Code) or principles of equity),
     (b) Equipment owned by any Grantor on the date hereof or hereafter acquired
that is subject to a Lien securing a Purchase Money Obligation or Capital Lease

2



--------------------------------------------------------------------------------



 



Obligation permitted to be incurred pursuant to the provisions of the Credit
Agreement if the contract or other agreement in which such Lien is granted (or
the documentation providing for such Purchase Money Obligation or Capital Lease
Obligation) prohibits the creation of any other Lien on such Equipment; and
     (c) Excluded Intercompany Notes and any other property (including any
Instrument, Securities, Investment Property, General Intangibles, Account, note,
payment intangible or general tangible relating to any amount due from a Foreign
Subsidiary), the security interest in which, would result in an investment of
earnings in United States property under Section 956 (or a successor provision)
of the Code, which investment would or could reasonably be expected to trigger
an increase in the net income of a Grantor pursuant to Section 951 (or a
successor provision) of the Code (assuming that the person obligated with
respect to such Property has positive income and earnings and profits at all
applicable times);
provided, however, that Excluded Property shall not include any Proceeds,
substitutions or replacements of any Excluded Property referred to in clause
(a) or (b) (unless such Proceeds, substitutions or replacements would constitute
Excluded Property referred to in clause (a) or (b)).
     “Equipment” shall have the meaning set forth in Article 9 of the UCC.
     “Exhibit” refers to a specific exhibit to this Security Agreement, unless
another document is specifically referenced.
     “Farm Products” shall have the meaning set forth in Article 9 of the UCC.
     “Fixtures” shall have the meaning set forth in Article 9 of the UCC.
     “General Intangibles” shall have the meaning set forth in Article 9 of the
UCC and, in any event, includes payment intangibles, contract rights, rights to
payment, rights arising under common law, statutes, or regulations, choses or
things in action, goodwill (including the goodwill associated with any
Trademark), Patents, Trademarks, Copyrights, URLs and domain names, other
industrial or Intellectual Property or rights therein or applications therefor,
whether under license or otherwise, programs, programming materials, blueprints,
drawings, purchase orders, customer lists, monies due or recoverable from
pension funds, route lists, rights to payment and other rights under any royalty
or licensing agreements, including Intellectual Property Licenses, infringement
claims, computer programs, information contained on computer disks or tapes,
software, literature, reports, catalogs, pension plan refunds, pension plan
refund claims, insurance premium rebates, tax refunds, and tax refund claims,
interests in a partnership or limited liability company which do not constitute
a security under Article 8 of the Code, and any other personal property other
than Commercial Tort Claims, money, Accounts, Chattel Paper, Deposit Accounts,
Goods, Investment Property, negotiable Collateral, and oil, gas, or other
minerals before extraction.
     “Goods” shall have the meaning set forth in Article 9 of the UCC.
     “Instruments” shall have the meaning set forth in Article 9 of the UCC.
     “Intellectual Property” means all Patents, Trademarks, Copyrights and any
other intellectual property.
     “Inventory” shall have the meaning set forth in Article 9 of the UCC.

3



--------------------------------------------------------------------------------



 



     “Investment Property” shall have the meaning set forth in Article 9 of the
UCC.
     “Letter of Credit Rights” shall have the meaning set forth in Article 9 of
the UCC.
     “Licenses” means, with respect to any Person, all of such Person’s right,
title, and interest in and to (a) any and all licensing agreements or similar
arrangements in and to its Patents, Copyrights, or Trademarks, (b) all income,
royalties, damages, claims, and payments now or hereafter due or payable under
and with respect thereto, including, without limitation, damages and payments
for past and future breaches thereof, and (c) all rights to sue for past,
present, and future breaches thereof.
     “Other Collateral” means any property of the Grantors, not included within
the defined terms Accounts, Chattel Paper, Commercial Tort Claims, Copyrights,
Deposit Accounts, Documents, Equipment, Fixtures, Farm Products, General
Intangibles, Goods, Instruments, Inventory, Investment Property,
Letter-of-Credit Rights, Licenses, Patents, Pledged Deposits, Supporting
Obligations and Trademarks, including, without limitation, all cash on hand,
letters of credit, Stock Rights or any other deposits (general or special, time
or demand, provisional or final) with any bank or other financial institution,
it being intended that the Collateral include all real and personal property of
the Grantors.
     “Patents” means, with respect to any Person, all of such Person’s right,
title, and interest in and to: (a) any and all patents and patent applications;
(b) all inventions and improvements described and claimed therein; (c) all
reissues, divisions, continuations, renewals, extensions, and
continuations-in-part thereof; (d) all income, royalties, damages, claims, and
payments now or hereafter due or payable under and with respect thereto,
including, without limitation, damages and payments for past and future
infringements thereof; (e) all rights to sue for past, present, and future
infringements thereof; and (f) all rights corresponding to any of the foregoing
throughout the world.
     “Pledged Collateral” means all Instruments, Securities and other Investment
Property of the Grantors, whether or not physically delivered to the
Administrative Agent pursuant to this Security Agreement.
     “Pledged Deposits” means all time deposits of money (other than Deposit
Accounts and Instruments), whether or not evidenced by certificates, which a
Grantor may from time to time designate as pledged to the Administrative Agent
or to any Secured Party as security for any Secured Obligations, and all rights
to receive interest on said deposits.
     “Receivables” means the Accounts, Chattel Paper, Documents, Investment
Property, Instruments or Pledged Deposits, and any other rights or claims to
receive money which are General Intangibles or which are otherwise included as
Collateral.
     “Restricted Cash Accounts” shall mean any deposit account maintained by a
Grantor in accordance with the terms of an agreement with a customer entered
into in the ordinary course and in good faith (other than an agreement with a
customer that is an Affiliate of such Grantor), which agreement requires certain
of the customer’s funds paid or advanced under such agreement to be used solely
for the payment of costs and expenses associated with, arising out of or related
to such agreement.
     “Section” means a numbered section of this Security Agreement, unless
another document is specifically referenced.
     “Security” shall have the meaning set forth in Article 8 of the UCC.
     “Securities Account” has the meaning set forth in Article 8 of the UCC.

4



--------------------------------------------------------------------------------



 



     “Stock Rights” means any securities, dividends, instruments or other
distributions and any other right or property which any Grantor shall receive or
shall become entitled to receive for any reason whatsoever with respect to, in
substitution for or in exchange for any securities or other ownership interests
in a corporation, partnership, joint venture or limited liability company
constituting Collateral and any securities, any right to receive securities and
any right to receive earnings, in which any Grantor now has or hereafter
acquires any right, issued by an issuer of such securities.
     “Supporting Obligation” shall have the meaning set forth in Article 9 of
the UCC.
     “Trademarks” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all trademarks (including
service marks), trade names, trade dress, and trade styles and the registrations
and applications for registration thereof and the goodwill of the business
symbolized by the foregoing; (b) all licenses of the foregoing, whether as
licensee or licensor; (c) all renewals of the foregoing; (d) all income,
royalties, damages, and payments now or hereafter due or payable with respect
thereto, including, without limitation, damages, claims, and payments for past
and future infringements thereof; (e) all rights to sue for past, present, and
future infringements of the foregoing, including the right to settle suits
involving claims and demands for royalties owing; and (f) all rights
corresponding to any of the foregoing throughout the world.
     The foregoing definitions shall be equally applicable to both the singular
and plural forms of the defined terms.
ARTICLE II
GRANT OF SECURITY INTEREST
     Each of the Grantors hereby pledges, assigns and grants to the
Administrative Agent, on behalf of and for the benefit of the Secured Parties, a
security interest in all of such Grantor’s right, title and interest, whether
now owned or hereafter acquired, in and to the Collateral to secure the prompt
and complete payment and performance of the Secured Obligations. For the
avoidance of doubt, the grant of a security interest herein shall not be deemed
to be an assignment of intellectual property rights owned by the Grantors.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
     Each of the Initial Grantors represents and warrants to the Administrative
Agent and the Secured Parties, and each Grantor that becomes a party to this
Security Agreement pursuant to the execution of a Security Agreement Supplement
in substantially the form of Annex I represents and warrants (after giving
effect to supplements to each of the Exhibits hereto with respect to such
subsequent Grantor as attached to such Security Agreement Supplement), that:
     3.1. Title, Authorization, Validity and Enforceability. Such Grantor has
good and valid rights in or the power to transfer the Collateral owned by it and
title to the Collateral with respect to which it has purported to grant a
security interest hereunder, free and clear of all Liens except for Liens
permitted under Section 4.1.6 hereof, and has full corporate, limited liability
company or partnership, as applicable, power and authority to grant to the
Administrative Agent the security interest in such Collateral pursuant hereto.
The execution and delivery by such Grantor of this Security Agreement are within
such Grantor’s powers and have been duly authorized by all necessary action on
the part of such Grantor. This Security Agreement has been duly executed and
delivered by such Grantor and constitutes a legal, valid and

5



--------------------------------------------------------------------------------



 



binding obligation of such Grantor, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law. When financing statements have been filed in the appropriate offices
against such Grantor in the locations listed in Exhibit “E”, the Administrative
Agent will have a fully perfected first priority security interest in the
Collateral owned by such Grantor in which a security interest may be perfected
by filing of a financing statement under the UCC, subject only to Liens
permitted under Section 4.1.6 hereof.
     3.2. Conflicting Laws and Contracts. Except as set forth on Schedule 3.03
to the Credit Agreement, the execution and delivery by such Grantor of this
Security Agreement, the creation and perfection of the security interest in the
Collateral granted hereunder, or compliance with the terms and provisions hereof
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except (i) such as have been
obtained or made and are in full force and effect, (ii) filings necessary to
perfect Liens created by this Security Agreement and the other Loan Documents
and (iii) consents, approvals, registrations, filings, permits or actions the
failure to obtain or perform which could not reasonably be expected to result in
a Material Adverse Effect, (b) will not violate the Organizational Documents of
such Grantor, (c) will not violate any Requirement of Law, except for violations
that could not reasonably be expected to result in a Material Adverse Effect,
(d) will not violate or result in a default or require any consent or approval
under any indenture, agreement or other instrument binding upon such Grantor or
its property, or give rise to a right thereunder to require any payment to be
made by such Grantor, except for violations, defaults or the creation of such
rights that could not reasonably be expected to result in a Material Adverse
Effect and (e) will not result in the creation or imposition of any Lien on any
property of such Grantor, except Liens created by this Security Agreement, the
other Loan Documents and Permitted Liens.
     3.3. Principal Location. Such Grantor’s mailing address and the location of
its principal place of business (if it has only one) or its chief executive
office (if it has more than one place of business), are disclosed in Exhibit
“A”.
     3.4. Property Locations. The Inventory, Equipment and Fixtures of each
Grantor are located solely at the locations of such Grantor described in Exhibit
“A”. All of said locations are owned by such Grantor except for locations
(i) which are leased by such Grantor as lessee and designated in Part B of
Exhibit “A” and (ii) at which Inventory is held in a public warehouse or is
otherwise held by a bailee or on consignment by such Grantor as designated in
Part C of Exhibit “A”.
     3.5. No Other Names; Etc.. Within the five-year period ending as of the
date such Person becomes a Grantor hereunder, such Grantor has not conducted
business under any name, changed its jurisdiction of formation, merged with or
into or consolidated with any other Person, except as disclosed in Exhibit “A”.
The name in which such Grantor has executed this Security Agreement is the exact
name as it appears in such Grantor’s organizational documents, as amended, as
filed with such Grantor’s jurisdiction of organization as of the date such
Person becomes a Grantor hereunder.
     3.6. No Default. No Default or Event of Default exists.
     3.7. Accounts and Chattel Paper. The names of the obligors, amounts owing,
due dates and other information with respect to the Accounts and Chattel Paper
owned by such Grantor are and will be correctly stated in all records of such
Grantor relating thereto and in all invoices. As of the time when each Account
or each item of Chattel Paper arises, such Grantor shall be deemed to have
represented and warranted that such Account or Chattel Paper, as the case may
be, and all records relating thereto, are genuine and in all respects what they
purport to be.

6



--------------------------------------------------------------------------------



 



     3.8. Filing Requirements. None of the Equipment (constituting Collateral)
owned by such Grantor is covered by any certificate of title, except for motor
vehicles. None of the Collateral owned by such Grantor is of a type for which
security interests or liens may be perfected by the Administrative Agent by
filing under any federal statute except for (i) motor vehicles and (ii) Patents,
Trademarks and Copyrights held by such Grantor and described in Part C of
Exhibit “B”. The county and street address of the property on which any Fixtures
owned by such Grantor are located is set forth in Exhibit “C”.
     3.9. No Financing Statements, Security Agreements. No financing statement
or security agreement describing all or any portion of the Collateral which has
not lapsed or been terminated naming such Grantor as debtor has been filed or is
of record in any jurisdiction except financing statements (i) naming the
Administrative Agent on behalf of the Secured Parties as the secured party and
(ii) in respect of Liens permitted by Section 6.02 of the Credit Agreement;
provided, that nothing herein shall be deemed to constitute an agreement to
subordinate any of the Liens of the Administrative Agent under the Loan
Documents to any Liens otherwise permitted under Section 6.02 of the Credit
Agreement.
     3.10. Federal Employer Identification Number; State Organization Number;
Jurisdiction of Organization. Such Grantor’s federal employer identification
number is, and if such Grantor is a registered organization, such Grantor’s
State of organization, type of organization and State of organization
identification number (if any) are, listed in Exhibit “G”.
     3.11. Pledged Securities and Other Investment Property. Exhibit “D” sets
forth a complete and accurate list of the Instruments, Securities and other
Investment Property constituting Collateral and delivered to the Administrative
Agent. Each Grantor is the direct and beneficial owner of each Instrument,
Security and other type of Investment Property listed in Exhibit “D” as being
owned by it, free and clear of any Liens, except for the security interest
granted to the Administrative Agent for the benefit of the Secured Parties
hereunder or as permitted by Section 6.02 of the Credit Agreement. Each Grantor
further represents and warrants that (i) all such Instruments, Securities or
other types of Investment Property which are shares of stock in a corporation or
ownership interests in a partnership or limited liability company have been (to
the extent such concepts are relevant with respect to such Instrument, Security
or other type of Investment Property) duly and validly issued, are fully paid
and non-assessable and constitute the percentage of the issued and outstanding
shares of stock (or other equity interests) of the respective issuers thereof
indicated in Exhibit “D” hereto, (ii) with respect to any certificates delivered
to the Administrative Agent representing an ownership interest in a partnership
or limited liability company, either such certificates are Securities as defined
in Article 8 of the UCC of the applicable jurisdiction as a result of actions by
the issuer or otherwise, or, if such certificates are not Securities, such
Grantor has so informed the Administrative Agent so that the Administrative
Agent may take steps to perfect its security interest therein as a General
Intangible and (iii) to the extent requested by the Administrative Agent prior
to the Effective Date, all such Pledged Collateral held by a securities
intermediary is covered by a control agreement among such Grantor, the
securities intermediary and the Administrative Agent pursuant to which the
Administrative Agent has Control.
     3.12. Intellectual Property. Exhibit “B” contains a complete and accurate
listing as of the Effective Date of all Patents, Trademarks and Copyrights for
which registration is pending or registered under United States federal law or
foreign federal law of each of the Grantors, including, but not limited to the
following: (i) U.S. and foreign trademark registrations and applications for
trademark registration, (ii) U.S. and foreign patents and patents applications,
together with all reissuances, continuations, continuations in part, revisions,
extensions, and reexaminations thereof, (iii) U.S. and foreign copyright
registrations and applications for registration, (iv) foreign industrial design
registrations and industrial design applications, all forms of Intellectual
Property described in clauses (i)-(iii) above that are owned by a third party
and licensed to the Grantors other than license agreements and other user
agreements entered into by the Grantor in the ordinary course of business.
Exhibit B sets forth the names of any

7



--------------------------------------------------------------------------------



 



Person who has been granted rights in respect thereof pursuant to a license
outside of the ordinary course of business. All of the U.S. registrations,
applications for registration or applications for issuance of the Intellectual
Property are valid and subsisting, in good standing and are recorded or is in
the process of being recorded in the name of the applicable Grantor.
     3.13. Deposit Accounts and Securities Accounts. All of such Grantor’s
Deposit Accounts and Securities Accounts are listed on Exhibit “H”.
ARTICLE IV
COVENANTS
     From the date of this Security Agreement and thereafter until this Security
Agreement is terminated, each of the Initial Grantors agrees, and from and after
the effective date of any Security Agreement Supplement applicable to any
Grantor (and after giving effect to supplements to each of the Exhibits hereto
with respect to such subsequent Grantor as attached to such Security Agreement
Supplement) and thereafter until this Security Agreement is terminated each such
subsequent Grantor agrees:
     4.1. General.
     4.1.1 Inspection. Each Grantor will permit any representatives designated
by the Administrative Agent or any Lender to visit and inspect the financial
records and the property of such Grantor (so long as such Lender’s
representatives coordinate through the Administrative Agent and all such
representatives of the Administrative Agent and each Lender conduct such visit
and inspection at the same time) at reasonable times and on reasonable prior
notice (not more often than once per year so long as no Event of Default has
occurred and is continuing) and to make extracts from and copies of such
financial records, and permit any representatives designated by the
Administrative Agent or any Lender to discuss the affairs, finances, accounts
and condition of such Grantor with the officers and employees thereof and
advisors therefor, including independent accountants (so long as such Lender’s
representatives coordinate through the Administrative Agent and all such
representatives of the Administrative Agent and each Lender conduct such
discussion at the same time).
     4.1.2 Taxes. Each Grantor will pay and discharge promptly when due all
Taxes, assessments and governmental charges or levies imposed upon it or upon
its income or profits or in respect of its property, before the same shall
become delinquent or in default, as well as all lawful claims for labor,
services, materials and supplies or otherwise that, if unpaid, might give rise
to a Lien other than a Permitted Lien upon such properties or any part thereof;
provided that such payment and discharge shall not be required with respect to
any such Tax, assessment, charge, levy or claim so long as (x)(i) the validity
or amount thereof shall be contested in good faith by appropriate proceedings
timely instituted and diligently conducted and such Grantor shall have set aside
on its books adequate reserves or other appropriate provisions with respect
thereto in accordance with GAAP, (ii) such contest operates to suspend
collection of the contested obligation, Tax, assessment or charge and
enforcement of a Lien other than a Permitted Lien and (iii) in the case of
Collateral, such Grantor shall have otherwise complied with the Contested
Collateral Lien Conditions and (y) the failure to pay could not reasonably be
expected to result in a Material Adverse Effect.
     4.1.3 Records and Reports; Notification of Default. Each Grantor shall keep
proper books of record and account in which full, true and correct entries in
conformity with GAAP and

8



--------------------------------------------------------------------------------



 



all Requirements of Law are made of all dealings and transactions in relation to
its business and activities.
     4.1.4 Financing Statements and Other Actions; Defense of Title. Each
Grantor hereby authorizes the Administrative Agent to file, and if requested
will execute and deliver to the Administrative Agent, all financing statements
describing the Collateral owned by such Grantor. Such financing statements may
describe the Collateral in the same manner as described herein or may contain an
indication or description of collateral that describes such property in any
other manner as the Administrative Agent may determine, in its sole discretion,
is necessary, advisable or prudent to ensure that the perfection of the security
interest in the Collateral granted to the Administrative Agent herein,
including, without limitation, describing such property as “all assets of the
Debtor whether now owned or hereafter acquired and wheresoever located,
including all accessions thereto and proceeds thereof.” Each Grantor will take
any and all actions necessary to defend title to the Collateral owned by such
Grantor against all persons and to defend the security interest of the
Administrative Agent in such Collateral and the priority thereof against any
Lien not expressly permitted hereunder.
     4.1.5 Disposition of Collateral. No Grantor will sell, lease or otherwise
dispose of the Collateral owned by such Grantor except (i) dispositions
specifically permitted pursuant to the Credit Agreement, (ii) sales or leases of
Inventory in the ordinary course of business, and (iii) proceeds of Inventory
and Accounts collected in the ordinary course of business.
     4.1.6 Liens. No Grantor will create, incur, or suffer to exist any Lien on
the Collateral owned by such Grantor except Liens permitted pursuant to
Section 6.02 of the Credit Agreement, provided, that nothing herein shall be
deemed to constitute an agreement to subordinate any of the Liens of the
Administrative Agent under the Loan Documents to any Liens otherwise permitted
under Section 6.02 of the Credit Agreement.
     4.1.7 Change in Corporate Existence, Type or Jurisdiction of Organization,
Location, Name. Each Grantor will comply with Section 5.13 of the Credit
Agreement as if it were a party thereto.
     4.1.8 Other Financing Statements. Except as otherwise permitted or
contemplated by the Credit Agreement, no Grantor will suffer to exist or
authorize the filing of any financing statement naming it as debtor covering all
or any portion of the Collateral owned by such Grantor, except any financing
statement authorized under Section 4.1.4 hereof. Each Grantor acknowledges that
it is not authorized to file any financing statement or amendment or termination
statement with respect to any financing statement filed in connection herewith
without the prior written consent of the Administrative Agent, subject to such
Grantor’s rights under Section 9-509(d)(2) of the UCC.
     4.2. Receivables.
     4.2.1 Certain Agreements on Receivables. Prior to the occurrence and
continuation of a Default, such Grantor may reduce the amount of Accounts
arising from the sale of Inventory or the rendering of services in accordance
with its present policies and in the ordinary course of business and as
otherwise permitted under the Credit Agreement.
     4.2.2 Collection of Receivables. Except as otherwise provided in this
Security Agreement, each Grantor will collect and enforce, at such Grantor’s
sole expense, all amounts due or hereafter due to such Grantor under the
Receivables owned by such Grantor, in each case,

9



--------------------------------------------------------------------------------



 



in the ordinary course of business and consistent with past practice; provided,
however, that any Grantor may (i) allow refunds or credits relating to faulty,
damaged or defective goods or services, (ii) allow such extensions of time and
modifications of terms in respect of any Receivables as Grantor shall determine
are commercially reasonable and (iii) abandoned any Receivable where the
estimated time, cost or expense relating to the collection of such Receivable is
material in relation to the value of such Receivable and/or the expected amount
to be collected thereon.
     4.2.3 Delivery of Invoices. Each Grantor will deliver to the Administrative
Agent promptly upon its request after the occurrence of an Event of Default
duplicate invoices with respect to each Account owned by such Grantor.
     4.2.4 Disclosure of Counterclaims on Receivables. If (i) any discount,
credit or agreement to make a rebate or to otherwise reduce the amount owing on
a Receivable owned by such Grantor exists or (ii) if, to the knowledge of such
Grantor, any dispute, setoff, claim, counterclaim or defense exists or has been
asserted or threatened with respect to a Receivable, such Grantor will
accurately reflect such fact in the records of such Grantor relating to such
Receivable.
     4.3. [Intentionally Omitted].
     4.4. Instruments, Securities, Chattel Paper, Documents and Pledged
Deposits. Each Grantor will (i) deliver to the Administrative Agent immediately
upon execution of this Security Agreement the originals of all Chattel Paper,
Securities (to the extent certificated) and Instruments, in each case to the
extent constituting Collateral (if any then exist), (ii) hold in trust for the
Administrative Agent upon receipt and immediately thereafter deliver to the
Administrative Agent any Chattel Paper, Securities and Instruments, in each case
to the extent constituting Collateral, (iii) upon the designation of any Pledged
Deposits (as set forth in the definition thereof), deliver to the Administrative
Agent such Pledged Deposits which are evidenced by certificates included in the
Collateral endorsed in blank, marked with such legends and assigned as the
Administrative Agent shall specify, and (iv) upon the Administrative Agent’s
request, after the occurrence and during the continuance of a Default, deliver
to the Administrative Agent (and thereafter hold in trust for the Administrative
Agent upon receipt and immediately deliver to the Administrative Agent) any
Document evidencing or constituting Collateral.
     4.5. Uncertificated Securities and Certain Other Investment Property. Each
Grantor will permit the Administrative Agent from time to time to cause the
appropriate issuers (and, if held with a securities intermediary, such
securities intermediary) of uncertificated securities or other types of
Investment Property (which constitutes Collateral) not represented by
certificates which are Collateral owned by such Grantor to mark their books and
records with the numbers and face amounts of all such uncertificated securities
or other types of Investment Property not represented by certificates and all
rollovers and replacements therefor to reflect the Lien of the Administrative
Agent granted pursuant to this Security Agreement. To the extent requested by
the Administrative Agent, each Grantor will use all commercially reasonable
efforts, with respect to Investment Property constituting Collateral owned by
such Grantor held with a financial intermediary, to cause such financial
intermediary to enter into a control agreement with the Administrative Agent in
form and substance reasonably satisfactory to the Administrative Agent.
     4.6. Stock and Other Ownership Interests.
     4.6.1 Changes in Capital Structure of Issuers. Except as permitted in the
Credit Agreement, no Grantor will vote any of the Instruments, Securities or
other Investment Property

10



--------------------------------------------------------------------------------



 



owned by such Grantor in favor of any of the dissolution or liquidation of any
Person, the retirement of any Equity Interest owned by such Grantor in such
Person or the merger or consolidation of such Person.
4.6.2 Issuance of Additional Securities. Except as otherwise permitted by the
Credit Agreement, no Grantor will vote any Equity Interests to permit or suffer
the issuer of privately held corporate securities or other ownership interests
in a corporation, partnership, joint venture or limited liability company
constituting Collateral to issue any such securities or other ownership
interests, any right to receive the same or any right to receive earnings,
except to such Grantor.
4.6.3 Registration of Pledged Securities and other Investment Property. Each
Grantor will permit any registrable Collateral owned by such Grantor to be
registered in the name of the Administrative Agent or its nominee at any time at
the option of the Required Lenders following the occurrence and during the
continuance of an Event of Default and without any further consent of such
Grantor.
4.6.4 Exercise of Rights in Pledged Securities and other Investment Property.
Each Grantor will permit the Administrative Agent or its nominee at any time
after the continuance of an Event of Default, without notice, to exercise or
refrain from exercising any and all voting and other consensual rights
pertaining to the Collateral owned by such Grantor or any part thereof, and to
receive all dividends and interest in respect of such Collateral.
     4.7. Deposit Accounts. Each Grantor will (i) upon the Administrative
Agent’s request, use commercially reasonable efforts to cause each bank or other
financial institution (other than the Administrative Agent) in which it
maintains (a) a Deposit Account to enter into a control agreement with the
Administrative Agent, in form and substance satisfactory to the Administrative
Agent in order to give the Administrative Agent Control of the Deposit Account
or (b) other deposits (general or special, time or demand, provisional or final)
to be notified of the security interest granted to the Administrative Agent
hereunder and cause each such bank or other financial institution to acknowledge
such notification in writing and (ii) upon the Administrative Agent’s request
after the occurrence and during the continuance of an Event of Default, deliver
to each such bank or other financial institution a letter, in form and substance
acceptable to the Administrative Agent, transferring ownership of the Deposit
Account to the Administrative Agent or transferring dominion and control over
each such other deposit to the Administrative Agent until such time as no
Default exists. In the case of deposits maintained with Lenders, the terms of
such letter shall be subject to the provisions of the Credit Agreement regarding
setoffs.
     4.8. Letter-of-Credit Rights. Each Grantor will, upon the Administrative
Agent’s request, cause each issuer of a letter of credit for the benefit of any
Grantor, to consent to the assignment of proceeds of the letter of credit in
order to give the Administrative Agent Control of the letter-of-credit rights to
such letter of credit.
     4.9. Federal, State or Municipal Claims. Each Grantor will notify the
Administrative Agent of any Collateral owned by such Grantor which constitutes a
claim against the United States government or any state or local government or
any instrumentality or agency thereof, the assignment of which claim is
restricted by federal, state or municipal law, in each case, to the extent that
the fair market value of such Collateral individually, or in the aggregate with
respect to any Person against whom such a claim may be made, exceeds $1,000,000.
     4.10. Intellectual Property.

11



--------------------------------------------------------------------------------



 



     4.10.1 If, after the date hereof, any Grantor obtains rights to any
registered Patent, Copyright or Trademark or any Patent, Copyright or Trademark
for which registration is pending, including, but not limited to filing and
acceptance of a statement of use or an amendment to allege use with the United
States Patent and Trademark Office, or applies for or seeks registration of, any
new patentable invention, Trademark or Copyright in addition to the Patents,
Trademarks and Copyrights described in Part C of Exhibit “B”, which are all of
such Grantor’s Patents, Trademarks and Copyrights as of the Effective Date, then
such Grantor shall give the Administrative Agent notice thereof, as part of the
compliance certificate provided to the Administrative Agent in connection with
the financial statements delivered pursuant to Section 5.01 of the Credit
Agreement. Each Grantor agrees promptly upon request by the Administrative Agent
to execute and deliver to the Administrative Agent any supplement to this
Security Agreement or any other document reasonably requested by the
Administrative Agent to evidence such security interest in a form appropriate
for recording in the applicable federal office. Each Grantor also hereby
authorizes the Administrative Agent to modify this Security Agreement
unilaterally (i) by amending Part C of Exhibit “B” to include any future
Patents, Trademarks and/or Copyrights of which the Administrative Agent receives
notification from such Grantor pursuant hereto and (ii) by recording, in
addition to and not in substitution for this Security Agreement, a duplicate
original of this Security Agreement containing in Part C of Exhibit “B” a
description of such future Patents, Trademarks and/or Copyrights.
     4.10.2 This Agreement is effective to create a valid and continuing Lien on
the Copyrights, Patents and Trademarks for which registration is pending, or
registered, with the United States Patent and Trademark Office or the United
States Copyright Office, as applicable, and, upon filing of the Confirmatory
Grant of Security Interest in Copyrights with the United States Copyright Office
and filing of the Confirmatory Grant of Security Interest in Patents with the
United States Patent and Trademark Office, and the filing of appropriate
financing statements in the jurisdictions listed in Exhibit “E” hereto, all
action necessary or desirable to protect and perfect the security interest in,
to and on such Patents, Trademarks or Copyrights has been taken and such
perfected security interest is enforceable as such as against any and all
creditors of and purchasers from any Grantor.
     4.11. Commercial Tort Claims. If, after the date hereof, any Grantor
identifies the existence of a Commercial Tort Claim belonging to such Grantor
that has arisen in the course of such Grantor’s business in addition to the
Commercial Tort Claims described in Exhibit “F”, which are all of such Grantor’s
Commercial Tort Claims as of the Effective Date, then such Grantor shall give
the Administrative Agent notice thereof, at the time of delivery of its
compliance certificate delivered with the financial statements required by
Section 5.01(a) of the Credit Agreement. Each Grantor agrees promptly upon
request by the Administrative Agent to execute and deliver to the Administrative
Agent any supplement to this Security Agreement or any other document reasonably
requested by the Administrative Agent to evidence the grant of a security
interest therein in favor of the Administrative Agent.
     4.12. Updating of Exhibits to Security Agreement. The Borrower will provide
to the Administrative Agent, concurrently with the delivery of the certificate
of a Financial Officer of the Borrower as required by Section 5.01(c) of the
Credit Agreement with respect to financial statements delivered under
Section 5.01(a) of the Credit Agreement, updated versions of the Exhibits to
this Security Agreement (provided that if there have been no changes to any such
Exhibits since the previous updating thereof required hereby, the Borrower shall
indicate that there has been “no change” to the applicable Exhibit(s)).

12



--------------------------------------------------------------------------------



 



ARTICLE V
DEFAULT AND REMEDIES
     5.1. Acceleration and Remedies. Upon the acceleration of the Obligations
under the Credit Agreement pursuant to Article VII thereof:
     5.1.1 The Obligations under the Credit Agreement and, to the extent
provided for under the Swap Agreements and the Banking Services Agreements
evidencing the same, the Swap Obligations and the Banking Services Obligations,
shall immediately become due and payable without presentment, demand, protest or
notice of any kind, all of which are hereby expressly waived, and the
Administrative Agent may, with the concurrence or at the direction of the
Required Lenders, exercise any or all of the following rights and remedies:

  (i)   Those rights and remedies provided in this Security Agreement, the
Credit Agreement, or any other Loan Document, provided that this clause (i)
shall not be understood to limit any rights or remedies available to the
Administrative Agent and the Secured Parties prior to a Default.     (ii)  
Those rights and remedies available to a secured party under the UCC (whether or
not the UCC applies to the affected Collateral) or under any other applicable
law (including, without limitation, any law governing the exercise of a bank’s
right of setoff or bankers’ lien) when a debtor is in default under a security
agreement.     (iii)   Give notice of sole control or any other instruction
under any Deposit Account Control Agreement or other control agreement with any
securities intermediary and take any action therein with respect to such
Collateral.     (iv)   Without notice except as specifically provided in
Section 8.1 hereof or elsewhere herein, sell, lease, assign, grant an option or
options to purchase or otherwise dispose of, deliver, or realize upon, the
Collateral or any part thereof in one or more parcels at public or private sale
or sales (which sales may be adjourned or continued from time to time with or
without notice and may take place at any Grantor’s premises of elsewhere), for
cash, on credit or for future delivery without assumption of any credit risk,
and upon such other terms as the Administrative Agent may deem commercially
reasonable.     (v)   Concurrently with written notice to the applicable
Grantor, transfer and register in its name or in the name of its nominee the
whole or any part of the Pledged Collateral, to exchange certificates or
instruments representing or evidencing Pledged Collateral for certificates or
instruments of smaller or larger denominations, to exercise the voting and all
other rights as a holder with respect thereto, to collect and receive all cash
dividends, interest, principal and other distributions made thereon and to
otherwise act with respect to the Pledged Collateral as though the
Administrative Agent was the outright owner thereof.

     5.1.2 The Administrative Agent, on behalf of the Secured Parties, may
comply with any applicable state or federal law requirements in connection with
a disposition of the Collateral, and such compliance will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral.

13



--------------------------------------------------------------------------------



 



     5.1.3 The Administrative Agent shall have the right upon any such public
sale or sales and, to the extent permitted by law, upon any such private sale or
sales, to purchase for the benefit of the Administrative Agent and the other
Secured Parties, the whole or any part of the Collateral so sold, free of any
right of equity redemption, which equity redemption the Grantor hereby expressly
releases.
     5.1.4 Until the Administrative Agent is able to effect a sale, lease, or
other disposition of Collateral, the Administrative Agent shall have the right
to hold or use Collateral, or any part thereof, to the extent that it deems
appropriate for the purpose of preserving Collateral or its value or for any
other purpose deemed appropriate by the Administrative Agent. The Administrative
Agent may, if it so elects, seek the appointment of a receiver or keeper to take
possession of Collateral and to enforce any of the Administrative Agent’s
remedies (for the benefit of the Administrative Agent and other Secured
Parties), with respect to such appointment without prior notice or hearing as to
such appointment.
     5.1.5 If, after the Credit Agreement has terminated by its terms and all of
the Secured Obligations have been paid in full, there remain outstanding Swap
Obligations or Banking Services Obligations, the Required Lenders may exercise
the remedies provided in this Section 5.1 upon the occurrence of any event which
would allow or require the termination or acceleration of any Swap Obligations
or Banking Services Obligations but only to the extent that the Administrative
Agent has a Lien on any Collateral.
     5.1.6 Notwithstanding the foregoing, neither the Administrative Agent nor
any other Secured Party shall be required to (i) make any demand upon, or pursue
or exhaust any of their rights or remedies against, any Grantor, any other
obligor, guarantor, pledgor or any other Person with respect to the payment of
the Secured Obligations or to pursue or exhaust any of their rights or remedies
with respect to any Collateral therefor or any direct or indirect guarantee
thereof, (ii) marshal the Collateral or any guarantee of the Secured Obligations
or to resort to the Collateral or any such guarantee in any particular order, or
(iii) effect a public sale of any Collateral.
     5.1.7 Each Grantor recognizes that the Administrative Agent may be unable
to effect a public sale of any or all the Pledged Collateral and may be
compelled to resort to one or more private sales thereof in accordance with
Section 5.1.1 above. Each Grantor also acknowledges that any private sale may
result in prices and other terms less favorable to the seller than if such sale
were a public sale and, notwithstanding such circumstances, agrees that any such
private sale shall not be deemed to have been made in a commercially
unreasonable manner solely by virtue of such sale being private. The
Administrative Agent shall be under no obligation to delay a sale of any of the
Pledged Collateral for the period of time necessary to permit any Grantor or the
issuer of the Pledged Collateral to register such securities for public sale
under the Securities Act of 1933, as amended, or under applicable state
securities laws, even if the applicable Grantor and the issuer would agree to do
so.
     5.2. Grantors’ Obligations Upon Default. Upon the request of the
Administrative Agent after the occurrence of an Event of Default, each Grantor
will:
     5.2.1 Assembly of Collateral. Assemble and make available to the
Administrative Agent the Collateral and all records relating thereto at any
place or places specified by the Administrative Agent.
     5.2.2 Secured Party Access. Permit the Administrative Agent, by the
Administrative Agent’s representatives and agents, to enter, occupy and use any
premises where all or any part of

14



--------------------------------------------------------------------------------



 



the Collateral, or the books and records relating thereto, or both, are located,
to take possession of all or any part of the Collateral, or the books and
records relating thereto, or both, to remove all or any part of the Collateral,
or the books and records relating thereto, or both, and to conduct sales of the
Collateral, without any obligation to pay the Grantor for such use and
occupancy.
     5.3. License. The Administrative Agent is hereby granted a license or other
right to use, following the occurrence and during the continuance of an Event of
Default, without charge, each Grantor’s labels, patents, copyrights, rights of
use of any name, trade secrets, trade names, trademarks, service marks, customer
lists and advertising matter, or any property of a similar nature, as it
pertains to the Collateral, in completing production of, advertising for sale,
and selling any Collateral, and, following the occurrence and during the
continuance of an Event of Default, such Grantor’s rights under all licenses and
all franchise agreements shall inure to the Administrative Agent’s benefit. In
addition, each Grantor hereby irrevocably agrees that the Administrative Agent
may, following the occurrence and during the continuance of an Event of Default,
sell any of such Grantor’s Inventory directly to any person, including without
limitation persons who have previously purchased such Grantor’s Inventory from
such Grantor and in connection with any such sale or other enforcement of the
Administrative Agent’s rights under this Security Agreement, may sell Inventory
which bears any trademark owned by or licensed to such Grantor and any Inventory
that is covered by any copyright owned by or licensed to such Grantor and the
Administrative Agent may finish any work in process and affix any trademark
owned by or licensed to such Grantor and sell such Inventory as provided herein.
ARTICLE VI
WAIVERS, AMENDMENTS AND REMEDIES
     No delay or omission of the Administrative Agent or any Secured Party to
exercise any right or remedy granted under this Security Agreement shall impair
such right or remedy or be construed to be a waiver of any Default or an
acquiescence therein, and any single or partial exercise of any such right or
remedy shall not preclude any other or further exercise thereof or the exercise
of any other right or remedy. No waiver, amendment or other variation of the
terms, conditions or provisions of this Security Agreement whatsoever shall be
valid unless in writing signed by the Administrative Agent and each Grantor, and
then only to the extent specifically set forth in such writing, provided that
the addition of any Subsidiary as a Grantor hereunder by execution of a Security
Agreement Supplement in the form of Annex I (with such modifications as shall be
acceptable to the Administrative Agent) shall not require receipt of any consent
from or execution of any documentation by any other Grantor party hereto. All
rights and remedies contained in this Security Agreement or by law afforded
shall be cumulative and all shall be available to the Administrative Agent and
the Secured Parties until the Secured Obligations have been paid in full.
ARTICLE VII
PROCEEDS; COLLECTION OF RECEIVABLES
     7.1. Lockboxes. Upon request of the Administrative Agent after the
occurrence and during the continuance of an Event of Default, each Grantor shall
execute and deliver to the Administrative Agent irrevocable lockbox agreements
in the form provided by or otherwise acceptable to the Administrative Agent,
which agreements shall be accompanied by an acknowledgment by the bank where the
lockbox is located of the Lien of the Administrative Agent granted hereunder and
of irrevocable instructions to wire all amounts collected therein to a special
collateral account at the Administrative Agent.

15



--------------------------------------------------------------------------------



 



     7.2. Collection of Receivables. The Administrative Agent may at any time
after the occurrence and during the continuance of an Event of Default, by
giving each Grantor written notice, elect to require that the Receivables be
paid directly to the Administrative Agent for the benefit of the Secured
Parties. In such event, each Grantor shall, and shall permit the Administrative
Agent to, promptly notify the account debtors or obligors under the Receivables
owned by such Grantor of the Administrative Agent’s interest therein and direct
such account debtors or obligors to make payment of all amounts then or
thereafter due under such Receivables directly to the Administrative Agent. Upon
receipt of any such notice from the Administrative Agent, each Grantor shall
thereafter for so long as an Event of Default is continuing hold in trust for
the Administrative Agent, on behalf of the Secured Parties, all amounts and
proceeds received by it with respect to the Receivables and Other Collateral and
immediately and at all times thereafter deliver to the Administrative Agent all
such amounts and proceeds in the same form as so received, whether by cash,
check, draft or otherwise, with any necessary endorsements. The Administrative
Agent shall hold and apply funds so received as provided by the terms of
Sections 7.3 and 7.4 hereof.
     7.3. Special Collateral Account. After the occurrence, and during the
continuance of an Event of Default, the Administrative Agent may require all
cash proceeds of the Collateral to be deposited in a special non-interest
bearing cash collateral account with the Administrative Agent and held there as
security for the Secured Obligations. No Grantor shall have any control
whatsoever over said cash collateral account. If any Event of Default has
occurred and is continuing, the Administrative Agent may (and shall, at the
direction of the Required Lenders), from time to time, apply the collected
balances in said cash collateral account to the payment of the Secured
Obligations whether or not the Secured Obligations shall then be due.
     7.4. Application of Proceeds. The proceeds of the Collateral shall be
applied by the Administrative Agent to payment of the Secured Obligations as
provided under Section 2.18 of the Credit Agreement.
ARTICLE VIII
GENERAL PROVISIONS
     8.1. Notice of Disposition of Collateral; Condition of Collateral. To the
extent notice of the time and place of any public sale or the time after which
any private sale or other disposition of all or any part of the Collateral may
be made is required under applicable law, such notice shall be deemed reasonable
if sent to the Borrower, addressed as set forth in Article IX, at least ten
(10) days prior to (i) the date of any such public sale or (ii) the time after
which any such private sale or other disposition may be made. The Administrative
Agent shall have no obligation to clean-up or otherwise prepare the Collateral
for sale. To the maximum extent permitted by applicable law, each Grantor waives
all claims, damages, and demands against the Administrative Agent or any other
Secured Party arising out of the repossession, retention or sale of the
Collateral, except such as arise solely out of the gross negligence or willful
misconduct of the Administrative Agent or such other Secured Party as finally
determined by a court of competent jurisdiction. To the extent it may lawfully
do so, each Grantor absolutely and irrevocably waives and relinquishes the
benefit and advantage of, and covenants not to assert against the Administrative
Agent or any other Secured Party, any valuation, stay, appraisal, extension,
moratorium, redemption or similar laws and any and all rights or defenses it may
have as a surety now or hereafter existing which, but for this provision, might
be applicable to the sale of any Collateral made under the judgment, order or
decree of any court, or privately under the power of sale conferred by this
Security Agreement, or otherwise. Except as otherwise specifically provided
herein, each Grantor hereby waives presentment, demand, protest or any notice
(to the maximum extent permitted by applicable law) of any kind in connection
with this Security Agreement or any Collateral.

16



--------------------------------------------------------------------------------



 



     8.2. Limitation on Administrative Agent’s and other Secured Parties’ Duty
with Respect to the Collateral. The Administrative Agent shall have no
obligation to clean-up or otherwise prepare the Collateral for sale. The
Administrative Agent and each other Secured Party shall use reasonable care with
respect to the Collateral in its possession or under its control. Neither the
Administrative Agent nor any other Secured Party shall have any other duty as to
any Collateral in its possession or control or in the possession or control of
any agent or nominee of the Administrative Agent or such other Secured Party, or
any income thereon or as to the preservation of rights against prior parties or
any other rights pertaining thereto. To the extent that applicable law imposes
duties on the Administrative Agent to exercise remedies in a commercially
reasonable manner, each Grantor acknowledges and agrees that it is commercially
reasonable for the Administrative Agent (i) to fail to incur expenses deemed
significant by the Administrative Agent to prepare Collateral for disposition or
otherwise to transform raw material or work in process into finished goods or
other finished products for disposition, (ii) to fail to obtain third party
consents for access to Collateral to be disposed of, or to obtain or, if not
required by other law, to fail to obtain governmental or third party consents
for the collection or disposition of Collateral to be collected or disposed of,
(iii) to fail to exercise collection remedies against account debtors or other
Persons obligated on Collateral or to remove Liens on or any adverse claims
against Collateral, (iv) to exercise collection remedies against account debtors
and other Persons obligated on Collateral directly or through the use of
collection agencies and other collection specialists, (v) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (vi) to contact other
Persons, whether or not in the same business as such Grantor, for expressions of
interest in acquiring all or any portion of such Collateral, (vii) to hire one
or more professional auctioneers to assist in the disposition of Collateral,
whether or not the Collateral is of a specialized nature, (viii) to dispose of
Collateral by utilizing internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capacity of
doing so, or that match buyers and sellers of assets, (ix) to dispose of assets
in wholesale rather than retail markets, (x) to disclaim disposition warranties,
such as title, possession or quiet enjoyment, (xi) to purchase insurance or
credit enhancements to insure the Administrative Agent against risks of loss,
collection or disposition of Collateral or to provide to the Administrative
Agent a guaranteed return from the collection or disposition of Collateral, or
(xii) to the extent deemed appropriate by the Administrative Agent, to obtain
the services of other brokers, investment bankers, consultants and other
professionals to assist the Administrative Agent in the collection or
disposition of any of the Collateral. Each Grantor acknowledges that the purpose
of this Section 8.2 is to provide non-exhaustive indications of what actions or
omissions by the Administrative Agent would be commercially reasonable in the
Administrative Agent’s exercise of remedies against the Collateral and that
other actions or omissions by the Administrative Agent shall not be deemed
commercially unreasonable solely on account of not being indicated in this
Section 8.2. Without limitation upon the foregoing, nothing contained in this
Section 8.2 shall be construed to grant any rights to any Grantor or to impose
any duties on the Administrative Agent that would not have been granted or
imposed by this Security Agreement or by applicable law in the absence of this
Section 8.2.
     8.3. Compromises and Collection of Collateral. Each Grantor and the
Administrative Agent recognize that setoffs, counterclaims, defenses and other
claims may be asserted by obligors with respect to certain of the Receivables,
that certain of the Receivables may be or become uncollectible in whole or in
part and that the expense and probability of success in litigating a disputed
Receivable may exceed the amount that reasonably may be expected to be recovered
with respect to a Receivable. In view of the foregoing, each Grantor agrees that
the Administrative Agent may at any time and from time to time, if an Event of
Default has occurred and is continuing, compromise with the obligor on any
Receivable, accept in full payment of any Receivable such amount as the
Administrative Agent in its sole discretion shall determine or abandon any
Receivable, and any such action by the Administrative Agent shall be
commercially reasonable so long as the Administrative Agent acts in good faith
based on information known to it at the time it takes any such action.

17



--------------------------------------------------------------------------------



 



     8.4. Secured Party Performance of Grantor’s Obligations. Without having any
obligation to do so, the Administrative Agent may perform or pay any obligation
which any Grantor has agreed to perform or pay in this Security Agreement and
such Grantor shall reimburse the Administrative Agent for any reasonable amounts
paid by the Administrative Agent pursuant to this Section 8.4. Each Grantor’s
obligation to reimburse the Administrative Agent pursuant to the preceding
sentence shall be a Secured Obligation payable on demand.
     8.5. Authorization for Secured Party to Take Certain Action. Each Grantor
irrevocably authorizes the Administrative Agent at any time and from time to
time in the sole discretion of the Administrative Agent (for clauses (ii), (iv),
(v), (vi) and (vii), only upon the occurrence and continuation of an Event of
Default) and appoints the Administrative Agent as its attorney in fact (i) to
execute on behalf of such Grantor as debtor and to file financing statements
necessary or desirable in the Administrative Agent’s sole discretion to perfect
and to maintain the perfection and priority of the Administrative Agent’s
security interest in the Collateral, (ii) to indorse and collect any cash
proceeds of the Collateral, (iii) to file a carbon, photographic or other
reproduction of this Security Agreement or any financing statement with respect
to the Collateral as a financing statement and to file any other financing
statement or amendment of a financing statement (which does not add new
collateral or add a debtor) in such offices as the Administrative Agent in its
sole discretion deems necessary or desirable to perfect and to maintain the
perfection and priority of the Administrative Agent’s security interest in the
Collateral, (iv) to contact and enter into one or more agreements with the
issuers of uncertificated securities which are Collateral owned by such Grantor
and which are Securities or with financial intermediaries holding other
Investment Property as may be necessary or advisable to give the Administrative
Agent Control over such Securities or other Investment Property, (v) subject to
the terms of Section 4.1.5 hereof, to enforce payment of the Instruments,
Accounts and Receivables in the name of the Administrative Agent or such
Grantor, (vi) to apply the proceeds of any Collateral received by the
Administrative Agent to the Secured Obligations as provided in Article VII and
(vii) to discharge past due taxes, assessments, charges, fees or Liens on the
Collateral (except for such Liens as are specifically permitted hereunder or
under any other Loan Document), and each Grantor agrees to reimburse the
Administrative Agent on demand for any reasonable payment made or any reasonable
expense incurred by the Administrative Agent in connection therewith, provided
that this authorization shall not relieve any Grantor of any of its obligations
under this Security Agreement or under the Credit Agreement.
     8.6. Specific Performance of Certain Covenants. Each Grantor acknowledges
and agrees that a breach of any of the covenants contained in Section 5.3 hereof
will cause irreparable injury to the Administrative Agent and the Secured
Parties, that the Administrative Agent and Secured Parties have no adequate
remedy at law in respect of such breaches and therefore agrees, without limiting
the right of the Administrative Agent or the Secured Parties to seek and obtain
specific performance of other obligations of the Grantors contained in this
Security Agreement, that the covenants of the Grantors contained in the Sections
referred to in this Section 8.6 shall be specifically enforceable against the
Grantors.
     8.7. Use and Possession of Certain Premises. Upon the occurrence of a
Default, the Administrative Agent shall be entitled to occupy and use any
premises owned or leased by the Grantors where any of the Collateral or any
records relating to the Collateral are located until the Secured Obligations are
paid or the Collateral is removed therefrom, whichever first occurs, without any
obligation to pay any Grantor for such use and occupancy.
     8.8. [Intentionally Omitted].
     8.9. Reinstatement. This Security Agreement shall remain in full force and
effect and continue to be effective should any petition be filed by or against
any Grantor for liquidation or reorganization, should any Grantor become
insolvent or make an assignment for the benefit of any

18



--------------------------------------------------------------------------------



 



creditor or creditors or should a receiver or trustee be appointed for all or
any significant part of any Grantor’s assets, and shall continue to be effective
or be reinstated, as the case may be, if at any time payment and performance of
the Secured Obligations, or any part thereof, is, pursuant to applicable law,
rescinded or reduced in amount, or must otherwise be restored or returned by any
obligee of the Secured Obligations, whether as a “voidable preference,”
“fraudulent conveyance,” or otherwise, all as though such payment or performance
had not been made. In the event that any payment, or any part thereof, is
rescinded, reduced, restored or returned, the Secured Obligations shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.
     8.10. Benefit of Agreement. The terms and provisions of this Security
Agreement shall be binding upon and inure to the benefit of the Grantors, the
Administrative Agent and the Secured Parties and their respective successors and
assigns (including all persons who become bound as a debtor to this Security
Agreement), except that the Grantors shall not have the right to assign their
rights or delegate their obligations under this Security Agreement or any
interest herein, without the prior written consent of the Administrative Agent.
No sales of participations, assignments, transfers, or other dispositions of any
agreement governing the Secured Obligations or any portion thereof or interest
therein shall in any manner impair the Lien granted to the Administrative Agent,
for the benefit of the Administrative Agent and the other Secured Parties,
hereunder.
     8.11. Survival of Representations. All representations and warranties of
the Grantors contained in this Security Agreement shall survive the execution
and delivery of this Security Agreement.
     8.12. Taxes and Expenses. To the extent required by Section 2.17 of the
Credit Agreement, any Other Taxes payable or ruled payable by a Federal or State
authority in respect of this Security Agreement shall be paid by the Grantors,
together, to the extent required by Section 2.17 of the Credit Agreement, with
interest and penalties, if any. The Grantors shall pay all out-of-pocket
expenses incurred by the Administrative Agent, the Issuing Bank, any Lender or
any other Secured Party, including the fees, charges and disbursements of any
counsel for the Administrative Agent, the Issuing Bank, any Lender or any other
Secured Party, in connection with the enforcement or protection of its rights in
connection with this Security Agreement and any other Loan Document, including
its rights under this Section; provided, however, that in no event shall the
Grantors be required to reimburse the Lenders or any other Secured Party for
more than one counsel to the Administrative Agent (and up to one local counsel
to the Administrative Agent in each applicable jurisdiction and regulatory
counsel) and one counsel for all of the other Lenders and Secured Parties (and
up to one local counsel in each applicable jurisdiction and regulatory counsel),
unless a Lender or its counsel or any other Secured Party or its counsel
determines that it is impractical or inappropriate (or would create actual or
potential conflicts of interest) to not have individual counsel, in which case
such Lender or such Secured Party may have its own counsel which shall be
reimbursed in accordance with the foregoing. Any and all costs and expenses
incurred by the Grantors in the performance of actions required pursuant to the
terms hereof shall be borne solely by the Grantors.
     8.13. Headings. The title of and section headings in this Security
Agreement are for convenience of reference only, and shall not govern the
interpretation of any of the terms and provisions of this Security Agreement.
     8.14. Termination. This Security Agreement shall continue in effect
(notwithstanding the fact that from time to time there may be no Secured
Obligations outstanding) until (i) any and all commitments to extend credit
under the Loan Documents have terminated, and the Credit Agreement has
terminated pursuant to its express terms and (ii) all of the Secured Obligations
(other than Unliquidated Obligations) have been indefeasibly paid in cash and
performed in full (or with respect to any outstanding Letters of Credit, a cash
deposit or backup Letter of Credit has been delivered to the Administrative
Agent

19



--------------------------------------------------------------------------------



 



as required by the Credit Agreement) and no commitments of the Administrative
Agent or the Secured Parties which would give rise to any Obligations are
outstanding.
     8.15. Entire Agreement. This Security Agreement embodies the entire
agreement and understanding between the Grantors and the Administrative Agent
relating to the Collateral and supersedes all prior agreements and
understandings among the Grantors and the Administrative Agent relating to the
Collateral.
     8.16. Governing Law; Jurisdiction; Waiver of Jury Trial.
     8.16.1 THIS SECURITY AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.
     8.16.2 Each of the Administrative Agent and each Grantor hereby irrevocably
and unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Security Agreement or any other Loan
Document, or for recognition or enforcement of any judgment, and each of the
Administrative Agent and each Grantor hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the Administrative Agent and each Grantor agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Nothing in this Security Agreement or any other Loan
Document shall affect any right that the Administrative Agent, the Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
this Security Agreement or any other Loan Document against any Grantor or its
properties in the courts of any jurisdiction.
     8.16.3 Each of the Administrative Agent and each Grantor hereby irrevocably
and unconditionally waives, to the fullest extent it may legally and effectively
do so, any objection which it may now or hereafter have to the laying of venue
of any suit, action or proceeding arising out of or relating to this Security
Agreement or any other Loan Document in any court referred to in Section 8.16.2.
Each of the Administrative Agent and each Grantor hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
     8.16.4 Each party to this Security Agreement irrevocably consents to
service of process in the manner provided for notices in Article IX of this
Security Agreement, and each of the Grantors hereby appoints the Borrower as its
agent for service of process. Nothing in this Security Agreement or any other
Loan Document will affect the right of any party to this Security Agreement to
serve process in any other manner permitted by law.
     8.16.5 WAIVER OF JURY TRIAL. EACH OF THE ADMINISTRATIVE AGENT AND EACH
GRANTOR HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS SECURITY AGREEMENT OR ANY OTHER
LOAN DOCUMENT (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY
HEREIN (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR

20



--------------------------------------------------------------------------------



 



ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HEREIN HAVE BEEN
INDUCED TO ENTER INTO THIS SECURITY AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     8.17. Indemnity. Each Grantor hereby agrees, jointly with the other
Grantors and severally, to indemnify the Administrative Agent and the Secured
Parties, and their respective successors, assigns, agents and employees, from
and against any and all liabilities, damages, penalties, suits, costs, and
expenses of any kind and nature (including, without limitation, all expenses of
litigation or preparation therefor whether or not the Administrative Agent or
any Secured Party is a party thereto) imposed on, incurred by or asserted
against the Administrative Agent or the Secured Parties, or their respective
successors, assigns, agents and employees, in any way relating to or arising out
of this Security Agreement or any other Loan Document, or the manufacture,
purchase, acceptance, rejection, ownership, delivery, lease, possession, use,
operation, condition, sale, return or other disposition of any Collateral
(including, without limitation, latent and other defects, whether or not
discoverable by the Administrative Agent or the Secured Parties or any Grantor,
and any claim for patent, trademark or copyright infringement); provided that
such indemnity shall not, as to any Person indemnified hereunder, be available
to the extent that such liabilities, damages, penalties, situs, costs and
expenses are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the material breach by any such
Person of its express obligations under the Loan Documents or the gross
negligence or willful misconduct of such Person.
     8.18. Subordination of Intercompany Indebtedness. Each Grantor agrees that
any and all claims of such Grantor against any other Grantor (each an “Obligor”)
with respect to any “Intercompany Indebtedness” (as hereinafter defined), any
endorser, obligor or any other guarantor of all or any part of the Secured
Obligations, or against any of its properties shall be subordinate and subject
in right of payment to the prior payment, in full and in cash, of all Secured
Obligations, provided that, and not in contravention of the foregoing, so long
as no Default or Event of Default has occurred and is continuing, such Grantor
may make loans to and receive payments with respect to such Intercompany
Indebtedness from each such Obligor to the extent not prohibited by the terms of
this Security Agreement and the other Loan Documents. Notwithstanding any right
of any Grantor to ask, demand, sue for, take or receive any payment from any
Obligor, all rights, liens and security interests of such Grantor, whether now
or hereafter arising and howsoever existing, in any assets of any other Obligor
shall be and are subordinated to the rights of the Secured Parties and the
Administrative Agent in those assets. No Grantor shall have any right to
possession of any such asset or to foreclose upon any such asset, whether by
judicial action or otherwise, unless and until this Security Agreement has
terminated in accordance with Section 8.14. If all or any part of the assets of
any Obligor, or the proceeds thereof, are subject to any distribution, division
or application to the creditors of such Obligor, whether partial or complete,
voluntary or involuntary, and whether by reason of liquidation, bankruptcy,
arrangement, receivership, assignment for the benefit of creditors or any other
action or proceeding, or if the business of any such Obligor is dissolved or if
substantially all of the assets of any such Obligor are sold, then, and in any
such event (such events being herein referred to as an “Insolvency Event”), any
payment or distribution of any kind or character, either in cash, securities or
other property, which shall be payable or deliverable upon or with respect to
any indebtedness of any Obligor to any Grantor (“Intercompany Indebtedness”)
shall be paid or delivered directly to the Administrative Agent for application
on any of the Secured Obligations, due or to become due, until such Secured
Obligations (other than Unliquidated Obligations) shall have first been fully
paid and satisfied (in cash). Should any payment, distribution, security or
instrument or proceeds thereof be received by the applicable Grantor upon or
with respect to the Intercompany Indebtedness after any

21



--------------------------------------------------------------------------------



 



Insolvency Event and prior to the termination of this Security Agreement in
accordance with Section 8.14, such Grantor shall receive and hold the same in
trust, as trustee, for the benefit of the Secured Parties and shall forthwith
deliver the same to the Administrative Agent, for the benefit of the Secured
Parties, in precisely the form received (except for the endorsement or
assignment of the Grantor where necessary), for application to any of the
Secured Obligations, due or not due, and, until so delivered, the same shall be
held in trust by the Grantor as the property of the Secured Parties. If any such
Grantor fails to make any such endorsement or assignment to the Administrative
Agent, the Administrative Agent or any of its officers or employees is
irrevocably authorized to make the same. Each Grantor agrees that until the
termination of this Security Agreement in accordance with Section 8.14, no
Grantor will assign or transfer to any Person (other than the Administrative
Agent or the Borrower or another Grantor) any claim any such Grantor has or may
have against any Obligor.
     8.19. Severability. Any provision in this Security Agreement that is held
to be inoperative, unenforceable, or invalid in any jurisdiction shall, as to
that jurisdiction, be inoperative, unenforceable, or invalid without affecting
the remaining provisions in that jurisdiction or the operation, enforceability,
or validity of that provision in any other jurisdiction, and to this end the
provisions of this Security Agreement are declared to be severable.
     8.20. Counterparts. This Security Agreement may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Security Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Security Agreement.
ARTICLE IX
NOTICES
     9.1. Sending Notices. Any notice required or permitted to be given under
this Security Agreement shall be sent (and deemed received) in the manner and to
the addresses set forth in Section 9.01 of the Credit Agreement. Any notice
delivered to the Borrower shall be deemed to have been delivered to all of the
Grantors.
     9.2. Change in Address for Notices. Each of the Grantors, the
Administrative Agent and the Lenders may change the address for service of
notice upon it by a notice in writing to the other parties.
ARTICLE X
THE ADMINISTRATIVE AGENT
     JPMorgan Chase Bank, N.A. has been appointed Administrative Agent for the
Secured Parties hereunder pursuant to Article VIII of the Credit Agreement. It
is expressly understood and agreed by the parties to this Security Agreement
that any authority conferred upon the Administrative Agent hereunder is subject
to the terms of the delegation of authority made by the Secured Parties to the
Administrative Agent pursuant to the Credit Agreement, and that the
Administrative Agent has agreed to act (and any successor Administrative Agent
shall act) as such hereunder only on the express conditions contained in such
Article VIII. Any successor Administrative Agent appointed pursuant to
Article VIII of the Credit Agreement shall be entitled to all the rights,
interests and benefits of the Administrative Agent hereunder.
[Signature Pages Follow]

22



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the Grantors and the Administrative Agent have
executed this Security Agreement as of the date first above written.

                      KENDLE INTERNATIONAL INC., as a Grantor


 
      By:   /s/ Keith A. Cheesman
 
           
 
        Name: Keith A. Cheesman
 
        Title: Senior Vice President and
Chief Financial Officer
 
            AAC CONSULTING GROUP, INC., as a Grantor   ACER/EXCEL INC., as a
Grantor
 
           
By:
  /s/ Keith A. Cheesman   By:   /s/ Keith A. Cheesman
 
             
Name:
Keith A. Cheesman     Name: Keith A. Cheesman  
Title:
Director, Senior Vice President and
Chief Financial Officer     Title: Director, Senior Vice President and
Chief Financial Officer
 
            KENDLE AMERICAS HOLDING INC., as a Grantor   KENDLE AMERICAS
INVESTMENT INC., as a Grantor
 
           
By:
  /s/ Keith A. Cheesman   By:   /s/ Keith A. Cheesman
 
             
Name:
Keith A. Cheesman     Name: Keith A. Cheesman  
Title:
Director, Senior Vice President and
Chief Financial Officer     Title: Director, Senior Vice President and
Chief Financial Officer
 
            KENDLE AMERICAS MANAGEMENT INC., as
a Grantor   KENDLE INTERNATIONAL CPU LLC, as a
Grantor
 
           
 
           
By:
  /s/ Keith A. Cheesman   By:   /s/ Keith A. Cheesman
 
             
Name:
Keith A. Cheesman     Name: Keith A. Cheesman  
Title:
Director, Senior Vice President and
Chief Financial Officer     Title: Manager   KENDLE DELAWARE LLC, as a Grantor  
KENDLE NC LLC, as a Grantor
 
           
 
           
By:
  /s/ Keith A. Cheesman   By:   /s/ Keith A. Cheesman
 
             
Name:
Keith A. Cheesman     Name: Keith A. Cheesman  
Title:
Manager     Title: Manager

Signature Page to Pledge and Security Agreement





--------------------------------------------------------------------------------



 



          Acknowledged and Agreed to:


JPMORGAN CHASE BANK, N.A., as Administrative Agent
      By:   /s/ Richard B. Kuertz       Name:   Richard B. Kuertz       Title:  
Senior Vice President      

Signature Page to Pledge and Security Agreement





--------------------------------------------------------------------------------



 



EXHIBIT “A”
(See Sections 3.3, 3.4, 3.5 and 4.1.7 of Security Agreement)
Prior names, jurisdiction of formation, place of business (if Grantor has only
one place of business), chief executive office (if Grantor has more than one
place of business), mergers and mailing address:
 
 
 
 
Attention:                                          
Locations of Real Property, Inventory, Equipment and Fixtures:

A.   Owned Locations of Inventory, Equipment and Fixtures of the Grantors:    
B.   Leased Locations of Inventory, Equipment and Fixtures of the Grantors
(Include Landlord’s Name):     C.   Public Warehouses or other Locations
pursuant to Bailment or Consignment Arrangements (include name of warehouse
operator or other bailee or consignee of Inventory and Equipment of the
Grantors):

1



--------------------------------------------------------------------------------



 



EXHIBIT “B”
(See Sections 3.8 and 3.12 of Security Agreement)
A. [Reserved]
B. Aircraft/engines, ships, vessels, railcars, other vehicles and similar
equipment governed by federal statute:

      Description   Registration Number
 
   

C. Patents, copyrights and trademarks protected under federal law*:
 

*   For (i) trademarks, show the trademark itself, the registration date and the
registration number; (ii) trademark applications, show the trademark applied
for, the application filing date and the serial number of the application;
(iii) patents, show the patent number, issue date and a brief description of the
subject matter of the patent; and (iv) patent applications, show the serial
number of the application, the application filing date and a brief description
of the subject matter of the patent applied for. Any licensing agreements for
patents or trademarks should be described on a separate schedule.

2



--------------------------------------------------------------------------------



 



EXHIBIT “C”
(See Section 3.8 of Security Agreement)
County and street address of property on which
Fixtures are located:

3



--------------------------------------------------------------------------------



 



EXHIBIT “D”
List of Pledged Securities
(See Section 3.11 of Security Agreement)
A. STOCKS:

                  Issuer   Certificate Number     Number of Shares  
 
               

B. BONDS:

                                  Issuer   Number     Face Amount     Coupon
Rate     Maturity  
 
                               

C. GOVERNMENT SECURITIES:

                                          Issuer   Number     Type     Face
Amount     Coupon Rate     Maturity  
 
                                       

D. OTHER SECURITIES OR OTHER INVESTMENT PROPERTY
(CERTIFICATED AND UNCERTIFICATED):

                  Issuer   Description of Collateral     Percentage Ownership
Interest  
 
               

4



--------------------------------------------------------------------------------



 



EXHIBIT “E”
(See Section 3.1 of Security Agreement)
OFFICES IN WHICH FINANCING STATEMENTS HAVE BEEN FILED

5



--------------------------------------------------------------------------------



 



EXHIBIT “F”
(See Definition of “Commercial Tort Claims”)
COMMERCIAL TORT CLAIMS
[Describe parties, case number (if applicable), nature of dispute]

6



--------------------------------------------------------------------------------



 



EXHIBIT “G”
(See Section 3.10 of Security Agreement)
FEDERAL EMPLOYER IDENTIFICATION NUMBER;
STATE ORGANIZATION NUMBER; JURISDICTION OF INCORPORATION

                          Federal Employer       State of         Identification
      Organization or   State Organization GRANTOR1   Number   Type of
Organization   Incorporation   Number
 
                   
Kendle International Inc.
  31-1274091   Corporation   Ohio     752727  
 
                   
AAC Consulting Group, Inc.
  52-1034846   Corporation   Maryland   DO591545
 
                   
ACER/EXCEL Inc.
  22-2949627   Corporation   New Jersey     0100400602  
 
                   
Kendle Americas Holding Inc.
  20-4034709   Corporation   Ohio     1570288  
 
                   
Kendle Americas Investment Inc.
  20-4034832   Corporation   Ohio     1570287  
 
                   
Kendle Americas Management Inc.
  20-4035152   Corporation   Ohio     1570286  
 
                   
Kendle International CPU LLC
  30-0040178   Limited liability company   Ohio     1290841  
 
                   
Kendle Delaware LLC
  62-1406017   Limited liability company   Delaware     2207905  
 
                   
Kendle NC LLC
  56-1479782   Limited liability company   North Carolina     0171365  

 

1   Borrower to confirm.

7



--------------------------------------------------------------------------------



 



EXHIBIT “H”
(See Section 3.5 of Security Agreement)
DEPOSIT ACCOUNTS

                                                      Check here if    
Description of                       Deposit Account is     Deposit Account    
                  a Collateral     if not a Collateral   Name of Grantor   Name
of Institution     Account Number     Deposit Account     Deposit Account  
 
                               

SECURITIES ACCOUNTS

                                                      Check here if    
Description of                       Securities Account     Securities Account  
                    is a Collateral     if not a Collateral   Name of Grantor  
Name of Institution     Account Number     Deposit Account     Deposit Account  
 
                               

8



--------------------------------------------------------------------------------



 



ANNEX I
to
PLEDGE AND
SECURITY AGREEMENT
     Reference is hereby made to the Pledge and Security Agreement (as amended,
restated, supplemented or otherwise modified from time to time, the
“Agreement”), dated as of March 15, 2010, made by each of KENDLE INTERNATIONAL
INC., an Ohio corporation (the “Borrower”) and the other Subsidiaries of the
Borrower listed on the signature pages thereto (together with the Borrower, the
“Initial Grantors”, and together with any additional Subsidiaries, including the
undersigned, which become parties thereto by executing a Supplement in
substantially the form hereof, the “Grantors”), in favor of the Administrative
Agent. Capitalized terms used herein and not defined herein shall have the
meanings given to them in the Agreement. By its execution below, the
undersigned, [NAME OF NEW GRANTOR], a [                    ]
[corporation/limited liability company/limited partnership] (the “New Grantor”)
agrees to become, and does hereby become, a Grantor under the Agreement and
agrees to be bound by the Agreement as if originally a party thereto. By its
execution below, the undersigned represents and warrants as to itself that all
of the representations and warranties contained in the Agreement are true and
correct in all respects as of the date hereof. New Grantor represents and
warrants that the supplements to the Exhibits to the Agreement attached hereto
are true and correct in all respects and such supplements set forth all
information required to be scheduled under the Agreement. New Grantor shall take
all steps necessary and required under the Agreement to perfect, in favor of the
Administrative Agent, a first-priority security interest in and lien against New
Grantor’s Collateral.
     IN WITNESS WHEREOF, the New Grantor has executed and delivered this Annex I
counterpart to the Agreement as of this                      day of
                    , 20___.

            [NAME OF NEW GRANTOR]
      By:           Title:               

1